Citation Nr: 1614859	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  08-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1971, with time lost during January 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2011, the Board remanded the application to reopen the previously denied claim for service connection, and in an August 2012 decision, the Board reopened the claim for service connection and remanded the case for further evidentiary development, to include the scheduling of a VA examination.  In September 2015, the case was remanded to obtain an addendum medical opinion.  This matter is again before the Board for further appellate proceedings. 

The Veteran testified at an October 2010 Board hearing before the undersigned Veterans Law Judge, and the transcript of this hearing has been associated with the claims file. 

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well as the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's September 2015 remand directed the AOJ to obtain an addendum medical opinion from the April 2013 VA examiner regarding the etiology of the Veteran's hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot.  The Board requested the examiner to answer 
whether it was clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's left foot disability pre-existed service.  If so, the examiner was then asked to whether it was clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing left foot disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the left foot disability.  If both responses were negative, then the examiner was asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that a left foot disability manifested in service or is etiologically related to service.

Pursuant to the September 2015 remand directives, an addendum medical opinion was obtained in December 2015.  The examiner indicated that the Veteran's condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.   In response to the first question in the remand, the examiner noted the Veteran's service treatment records, which reported a laceration to the left foot on enlistment in November 1970, and medical board reports which note that the Veteran had a lawn mower injury in 1965 which resulted in an open fracture of the first metatarsal and lacerations of tendons in the first, second, and third toes.  Based on that information, the examiner stated that the Veteran had an injury that resulted in sequelae of degenerative joint disease of the left great toe, tendon shortening, and a pronated first metatarsal that resulted in a pes cavus and hallux rigidus deformity.  The examiner concluded that it was "likely that the Veteran's laceration to the left foot resulting in open fracture to his first metatarsal, laceration of the first long flexor tendon and the short flexor tendons to the second and third left toes, along with the development of a pes cavus and hallux rigidus deformity due to these injuries were clearly pre-existing."  

Also, in response to the second question, the examiner's rationale included a notation that the Veteran was diagnosed with hallux valgus during the April 2013 VA examination.  However, the examiner stated that hallux valgus was "more likely" a normal progression of his left foot trauma and development of DJD that occurred prior to service and not a result of his time during service.  After citing to medical literature, the examiner then stated that it was "not likely that the Veteran's left hallux valgus deformity had its onset in service, but occurred prior to service."

This opinion does not sufficiently answer the questions posed in the September 2015 remand and falls short of meeting the evidentiary standard of clear and unmistakable evidence.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  In this instance, the examiner's statements that it was "likely" that the Veteran's condition was "clearly pre-existing," that his hallux valgus was "more likely" a normal progression of pre-service injury, and that it was "not likely that the Veteran's left hallux valgus deformity had its onset in service, but occurred prior to service," suggest that the issues are debatable.  Thus, a remand is required to ensure compliance with the Board's September 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from an appropriate medical professional to determine the nature and etiology of the Veteran's hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot.    The Veteran's VBMS claims file must be made available to the examiner for review of the case (to include records on Virtual VA).  The examiner is asked to note that the complete case file was reviewed.  The need for another examination is left to the discretion of the medical professional offering the opinion.

Following a complete review of the Veteran's claims file, the examiner is asked to provide an opinions as to the following: 

(a)  Opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the left foot disability pre-existed service.

(b)  If so, opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing left foot disability was NOT aggravated (i.e., permanently worsened) during service, or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the left foot disability.

The examiner's attention is invited to the Veteran's reports that on entry into service, his left foot was generally "ok," and he noticed problems with his left foot beginning in service. 

(c)  If any responses in (1) and (2) above are negative, opine whether it is at least as likely as not (a probability of 50 percent or greater) that a left foot disability manifested in service or is etiologically related to service. 

The examiner must provide a complete rationale for all opinions expressed, in a typewritten report.  The examiner is informed that the "clear and unmistakable" evidence standard requires that the result be "undebatable."  This means that the evidence cannot be misinterpreted or misunderstood.

2.  Then readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




